                                              Case 2:19-cv-00601-JAD-DJA Document 14 Filed 09/24/19 Page 1 of 2




                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                         6
                                             Jennifer L. Braster, Nevada Bar No. 9982
                                         7   NAYLOR & BRASTER
                                             1050 Indigo Drive, Suite 200
                                         8   Las Vegas, NV 89145
                                         9   Telephone: (702) 420-7000
                                             Facsimile: (702) 420-7001
                                        10   Email: jbraster@nblawnv.com
                                        11
                                             Counsel for Plaintiff, Gary Miller
                                        12
                                                                          UNITED STATES DISTRICT COURT
                                        13                                     DISTRICT OF NEVADA
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                             GARY MILLER, an individual,
       ATTORNEYS AT LAW




                                        15
                                                             Plaintiff,                        Case. No.: 2:19-cv-00601-JAD-DJA
                                        16           vs.
                                                                                               STIPULATION AND ORDER TO
                                        17
                                                                                               AMEND COMPLAINT
                                        18   NYE COUNTY, Nevada, a political
                                             subdivision of the State of Nevada and doing
                                        19   business as the Nye County Sheriff’s Office
                                        20   and Nye County Animal Control; and
                                             DEPUTY JOHN TOLLE, individually and in
                                        21   his official capacity as a Nye County Police
                                             Officer;
                                        22
                                        23                   Defendants.

                                        24
                                                      Plaintiff Gary Miller and Defendants Nye County and Deputy John Tolle, by and
                                        25
                                             through their respective counsel of record, hereby agree and stipulate to the filing of the
                                        26
                                             First Amended Complaint attached hereto as Exhibit 1. The First Amended Complaint
                                        27
                                             corrects a typographical error regarding the date of the incident. Further, to the extent any
                                        28
                                             discovery requests identify an incident date other than April 10, 2017, it will be presumed


                                                                                           1
                                              Case 2:19-cv-00601-JAD-DJA Document 14 Filed 09/24/19 Page 2 of 2




                                         1   that the date was a typographical error and the date should be April 10, 2017.
                                         2            This stipulation is not sought for any improper purpose or other purpose of delay
                                         3   but rather to correct a typographical error.
                                         4
                                              DATED this 24th day of September 2019.             DATED this 24th day of September 2019.
                                         5
                                         6    MARQUIS AURBACH COFFING                            MCLETCHIE SHELL LLC

                                         7    /s/ James A. Beckstrom                             /s/ Jennifer L. Braster
                                              Craig R. Anderson, NBN 6882                        Margaret A. McLetchie, NBN 10931
                                         8
                                              James A. Beckstrom, NBN 14032                      Alina M. Shell, NBN 11711
                                         9    10001 Park Run Drive                               701 East Bridger Ave., Suite 520
                                              Las Vegas, NV 89145                                Las Vegas, NV 89101
                                        10                                                       and
                                        11    Attorneys for Defendants
                                                                                                 NAYLOR & BRASTER
                                        12                                                       Jennifer L. Braster, NBN 9982
                                                                                                 1050 Indigo Drive, Suite 200
                                        13                                                       Las Vegas, NV 89145
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                                                                 Attorneys for Plaintiff
                                        15
                                        16                                                  ORDER
                                        17
                                                              IT IS SO ORDERED.
                                        18                    IT IS FURTHER ORDERED that Plaintiff shall file and serve
                                                              DATED this
                                                              Amended    _____ daypursuant
                                                                        Complaint  of September
                                                                                           to LR2019.
                                                                                                 15-1.
                                        19
                                        20                    Dated this 25th day of September, 2019.
                                        21                                            U.S. MAGISTRATE JUDGE
                                        22
                                        23
                                                                                        ___________________________
                                        24                                              Daniel J. Albregts
                                                                                        United States Magistrate Judge
                                        25
                                        26
                                        27
                                        28


                                                                                             2
Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 1 of 20




         EXHIBIT 1 –
    Proposed First Amended
          Complaint
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 2 of 20




                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                         6
                                             Jennifer L. Braster, Nevada Bar No. 9982
                                         7   NAYLOR & BRASTER
                                             1050 Indigo Drive, Suite 200
                                         8   Las Vegas, NV 89145
                                         9   Telephone: (702) 420-7000
                                             Facsimile: (702) 420-7001
                                        10   Email: jbraster@nblawnv.com
                                        11
                                             Counsel for Plaintiff, Gary Miller
                                        12
                                                                          UNITED STATES DISTRICT COURT
                                        13                                     DISTRICT OF NEVADA
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                             GARY MILLER, an individual,
       ATTORNEYS AT LAW




                                        15
                                                             Plaintiff,                     Case. No.: 2:19-cv-00601-JAD-DJA
                                        16           vs.
                                                                                            FIRST AMENDED COMPLAINT
                                        17
                                        18   NYE COUNTY, Nevada, a political                [JURY TRIAL DEMANDED]
                                             subdivision of the State of Nevada and doing
                                        19   business as the Nye County Sheriff’s Office
                                        20   and Nye County Animal Control; and
                                             DEPUTY JOHN TOLLE, individually and in
                                        21   his official capacity as a Nye County Police
                                             Officer;
                                        22
                                        23                   Defendants.

                                        24
                                                      Plaintiff GARY MILLER, an individual, files this Complaint for damages
                                        25
                                             pursuant to 42 U.S.C. § 1983 (civil action for deprivation of rights), 28 U.S.C. § 1331
                                        26
                                             (federal question jurisdiction), 28 U.S.C. § 1367(a) (supplemental jurisdiction), and 28
                                        27
                                             U.S.C. § 2201 (creation of remedy).
                                        28


                                                                                        1
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 3 of 20




                                         1                                     NATURE OF THE ACTION
                                         2          On April 10, 2017, a deputy with the Nye County Sheriff’s Office shot Plaintiff Gary
                                         3   Miller’s six-year-old pet dog Blu in the head during a response to a false burglar alarm at
                                         4   Mr. Miller’s residence. After shooting Blu, the deputy and other responding officers from
                                         5   the Nye County Sheriff’s Office exhibited callous disregard for the trauma Mr. Miller
                                         6   experienced as a result of the unlawful shooting. Then, after picking up Blu from Mr.
                                         7   Miller’s residence, Nye County Animal Control destroyed Blu’s body without notifying or
                                         8   obtaining consent from Mr. Miller.
                                         9          This is an action under 42 U.S.C. § 1983 seeking to address: (1) the violations of
                                        10   Plaintiff Gary Miller’s rights under the Fourth and Fourteenth Amendments to the U.S.
                                        11   Constitution that Defendants are responsible for; and (2) unlawful policies and practices of
                                        12   permitting officers to shoot pet dogs even though there are no reasonable justifications to
                                        13   shoot the dogs and no exigent circumstances exist.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14          This action also seeks to address Plaintiff’s several state tort claims against
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Defendants for negligent training, supervision, and retention, as well as intentional and
                                        16   negligent infliction of emotional distress. This court has supplemental jurisdiction over the
                                        17   state law claims.
                                        18          Plaintiff is entitled to damages, costs, and attorney’s fees, punitive damages, and any
                                        19   other relief as a victim of a civil rights violation and of tort damages.
                                        20                                   JURISDICTION AND VENUE
                                        21            1.         Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, et seq. for civil
                                        22   claims arising under the Constitution and laws of the United States. Pursuant to § 1331, this
                                        23   Court has original subject matter jurisdiction over Plaintiff’s claims brought under 42
                                        24   U.S.C. § 1983.
                                        25            2.         This Court has jurisdiction over claims arising under the laws of the State
                                        26   of Nevada pursuant to supplemental jurisdiction provided for by 28 U.S.C. § 1367(a).
                                        27            3.         The prayer for relief is predicated on 28 U.S.C. § 2201 and Fed. R. Civ. P.
                                        28   38. This Court has jurisdiction to award Plaintiff damages pursuant to 42 U.S.C. § 1983 and


                                                                                              2
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 4 of 20




                                         1   Nev. Rev. Stat. 41.130. Authorization for the request of attorneys’ fees and costs is
                                         2   conferred by 42 U.S.C. § 1988(b).
                                         3            4.      Each of the Defendants acted, purported to act, and/or pretended to act in
                                         4   the performance of their official duties, and thus each of the Defendants acted under color
                                         5   of law and are subject to liability as state actors pursuant to 42 U.S.C. § 1983. See McDade
                                         6   v. West, 223 F.3d 1135, 1140 (9th Cir. 2000).
                                         7            5.      Because Defendants are not arms of the State this suit is not barred by the
                                         8   Eleventh Amendment to the U.S. Constitution. See Eason v. Clark County School, 303 F.3d
                                         9   1137, 1147 (9th Cir. 2002); Culinary Workers Union v. Del Papa, 200 F.3d 614, 619 (9th
                                        10   Cir. 1999).
                                        11            6.      The acts or omissions giving rise to the Plaintiff’s claims all occurred in
                                        12   Nye County, Nevada and all parties reside or operate in Nye County, Nevada. Thus,
                                        13   pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391(c), venue is proper in the United States
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   District Court for the District of Nevada.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                                             PARTIES
                                        16            7.      During all times relevant herein, Plaintiff Gary Miller is a United States
                                        17   citizen who resides in Nye County, Nevada. Mr. Miller was the owner of a pet dog named
                                        18   Blu.
                                        19            8.      Defendant Nye County is a political subdivision of the State of Nevada.
                                        20            9.      At all times, Defendant Nye County possessed the power and authority to
                                        21   adopt policies and prescribe rules, regulations, policies, and practices affecting all facets of
                                        22   the training, supervision, control, employment, assignment, and removal of individual
                                        23   members of Nye County Sheriff’s Office (hereinafter “NCSO”).
                                        24            10.     NCSO is a law enforcement agency for Nye County, Nevada with
                                        25   jurisdiction over Nye County, Nevada, and is tasked with enforcing state, federal, and local
                                        26   laws.
                                        27            11.     Defendant John Tolle (“Defendant Tolle”), a deputy with NCSO, shot and
                                        28   killed Blu while responding to a false residential alarm. Defendant Tolle violated Mr.


                                                                                            3
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 5 of 20




                                         1   Miller’s Fourth and Fourteenth Amendment rights by shooting and killing Blu while
                                         2   responding to a false residential alarm. This constituted an unreasonable seizure of Plaintiff
                                         3   Miller’s property.
                                         4            12.     At all times, Defendant Nye County possessed the power and authority to
                                         5   adopt policies and prescribe rules, regulations, policies, and practices affecting all facets of
                                         6   the operation of Nye County Animal Control. Nye County is also responsible for the day-
                                         7   to-day operations of the Nye County Animal Shelter located at 20 Goldfinch Lane, Tonopah,
                                         8   Nevada 89049.
                                         9            13.     Nye County Animal Control provides enforcement of state and local laws
                                        10   pertaining to animal welfare, public health and safety, rabies control, quarantine, animal
                                        11   cruelty investigations, barking dogs, and animals-at-large.
                                        12            14.     Nye County Animal Control destroyed the corpse of Mr. Miller’s pet dog,
                                        13   Blu, without informing Mr. Miller or obtaining his consent. This constituted an
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   unreasonable seizure of Plaintiff Miller’s property and conversion.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15            15.     Upon information and belief, Defendant NCSO is aware of and either
                                        16   explicitly or implicitly condoned or created a policy and practice of allowing NCSO
                                        17   deputies under its command to kill the pet dogs when responding to calls for service. These
                                        18   killings constitute a destruction of property that is not reasonably necessary to effectuate the
                                        19   performance of law enforcement officers’ duties in executing search warrants, and thus
                                        20   routinely violate victims’ Fourth and Fourteenth Amendment rights.
                                        21            16.     The naming of Defendants herein is based upon information and belief.
                                        22   Plaintiff reserves his right to name additional defendants and modify their allegations
                                        23   concerning defendants named herein. Plaintiff further reserves his right to amend these
                                        24   allegations to identify by name any other person or persons he learns has responsibility for
                                        25   the killing of his pet dog or other wrongful acted detailed in this Complaint.
                                        26   ///
                                        27   ///
                                        28   ///


                                                                                            4
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 6 of 20




                                         1                                             STANDING
                                         2             17.     Plaintiff was directly affected and injured by Defendants’ actions, as well
                                         3   as their practices and policies of violating the constitutional rights of Plaintiff, as set forth
                                         4   more fully herein, and/or other abuses by Defendants operating under color of law as alleged
                                         5   herein.
                                         6             18.     An actual case and controversy exists between Plaintiff and Defendants
                                         7   concerning their respective rights, privileges, and obligations.
                                         8                                   FACTUAL ALLEGATIONS
                                         9   Residence of Plaintiff Miller
                                        10             19.     At all times relevant to this action, Mr. Miller and his pet dog Blu resided
                                        11   at 2780 Our Road, Pahrump, Nevada 89060.
                                        12             20.     At all times relevant to this action, Mr. Miller had a large chain-link fence
                                        13   surrounding the entirety of his property, with three gates for ingress and egress, including a
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   gate near the front door of Mr. Miller’s residence. The three access gates to Mr. Miller’s
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   property were kept closed at all times.
                                        16             21.     At all times relevant to this action, there was a concrete path leading from
                                        17   the rear of the property to the front door of Mr. Miller’s residence.
                                        18             22.     At all times relevant to this action, Mr. Miller’s residence was equipped
                                        19   with a silent alarm system that was monitored by Pahrump Central Security, a private alarm
                                        20   company.
                                        21             23.     At all times relevant to this action, Mr. Miller possessed a remote for the
                                        22   silent alarm system which has a “panic button” that he kept on a key fob.
                                        23             24.     Upon information and belief, when the panic button on the remote for the
                                        24   silent alarm system is activated, Pahrump Central Security contacts NCSO dispatchers.
                                        25   Plaintiff Miller’s Pet Dog
                                        26             25.     At all times relevant to this action, Mr. Miller was the owner of Blu, a six-
                                        27   year-old male pit bull-type dog.
                                        28             26.     Mr. Miller adopted Blu when Blu was approximately five weeks old.


                                                                                             5
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 7 of 20




                                         1            27.       During the six years that Mr. Miller owned Blu, Blu had never shown any
                                         2   type of aggression towards humans.
                                         3            28.       Indeed, Blu was very friendly with humans. Mr. Miller, a power lifter,
                                         4   often invited people over to his residence to train them in a home gym he has on the property.
                                         5   Blu was friendly with every person who came to Mr. Miller’s house to train.
                                         6            29.       Upon information and belief, and the time he was shot by Defendant Tolle,
                                         7   Blu was up-to-date on all his vaccinations.
                                         8   Defendant Tolle Shoots and Kills Blu on April 10, 2017
                                         9            30.       At or around 4:00 p.m. on April 10, 2017, Mr. Miller was sitting on a couch
                                        10   inside his residence. Unbeknownst to Mr. Miller, while he was sitting on his couch inside
                                        11   his residence, he sat on the remote for the alarm system which was attached to his key fob,
                                        12   activating the panic button and triggering the silent alarm.
                                        13            31.       At approximately 4:23 p.m., after Mr. Miller accidentally activated the
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   panic button on his silent alarm remote, an employee of Pahrump Central Security contacted
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   NCSO dispatchers to report the activation of the silent alarm at Mr. Miller’s residence.
                                        16            32.       After receiving the call from Pahrump Central Security, NCSO dispatched
                                        17   Defendant Tolle to Mr. Miller’s residence to investigate the activated silent alarm.
                                        18            33.       After calling NCSO dispatchers, an employee of Pahrump Central Security
                                        19   contacted Mr. Miller to notify him that the silent alarm to his residence had been triggered
                                        20   and that Pahrump Central Security had contacted NCSO.
                                        21            34.       Mr. Miller informed the Pahrump Central Security employee that the
                                        22   triggering of the silent alarm was accidental and provided an “abort code” to cancel the
                                        23   alarm.
                                        24            35.       Upon information and belief, an employee of Pahrump Central Security
                                        25   then contacted NCSO dispatch and informed a dispatcher that the silent alarm was a false
                                        26   alarm.
                                        27            36.       The NCSO dispatcher responded that she would inform the unit in route of
                                        28   the false alarm.


                                                                                            6
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 8 of 20




                                         1            37.     At all times relevant to this action, Defendant Tolle was wearing a body-
                                         2   worn camera.
                                         3            38.     Upon information and belief, prior to his arrival at Mr. Miller’s residence,
                                         4   Defendant Tolle activated his body-worn camera to record his actions.
                                         5            39.     Upon information and belief, as Deputy Tolle was driving to Mr. Miller’s
                                         6   residence, he was agitated and cursing at other drivers.
                                         7            40.     At the time Defendant Tolle arrived at Mr. Miller’s residence, the access
                                         8   gates to the fence surrounding Mr. Miller’s residence were closed.
                                         9            41.     At the time of Defendant Tolle’s arrival at Mr. Miller’s property, Blu was
                                        10   behind Mr. Miller’s residence.
                                        11            42.     Defendant Tolle entered Mr. Miller’s property by opening the access gate
                                        12   near the front of Mr. Miller’s residence.
                                        13            43.     As Defendant Tolle began walking on the path leading to the front door of
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   Mr. Miller’s residence, Blu, who was still at the rear of the residence, began barking.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15            44.     Before Defendant Tolle saw Blu, he started talking to himself, saying, “Oh,
                                        16   don’t be mean. Don’t be vicious.”
                                        17            45.     Defendant Tolle then knocked on the front door of Mr. Miller’s residence.
                                        18   As he did so, Blu continued to bark and came around the side of the house.
                                        19            46.     Defendant Tolle then began talking to Blu, and said “Oh, don’t do it doggy.
                                        20   Don’t do it, doggy. Stop it. Stop it” in a low, monotone voice.
                                        21            47.     When Blu was approximately ten feet away from Defendant Tolle,
                                        22   Defendant Tolle shot at Blu using his service weapon.
                                        23            48.     Defendant Tolle fired his weapon at Blu a total of four times. The first two
                                        24   shots missed Blu, and Blu turned to his right, away from Defendant Tolle. Defendant Tolle
                                        25   then shot Blu once in the side of his head as he was facing away from Defendant Tolle.
                                        26            49.     Approximately 12 seconds elapsed between the first time Blu barked and
                                        27   when Defendant Tolle shot him.
                                        28            50.     Defendant Tolle then notified NCSO that he had discharged his firearm.


                                                                                           7
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 9 of 20




                                         1            51.      Upon information and belief, Blu did not immediately die as a result of his
                                         2   gunshot wound.
                                         3            52.      Immediately after Defendant Tolle shot Blu, Mr. Miller exited the front
                                         4   door of his residence.
                                         5            53.      Mr. Miller, upset and confused, immediately asked Defendant Tolle if he
                                         6   had shot Blu.
                                         7            54.      Defendant Tolle responded that Blu was attacking him and that Blu was
                                         8   barking and growling at him.
                                         9            55.      Shortly after Defendant Tolle shot Blu, NCSO Sergeant Gregory Deutch
                                        10   arrived at Mr. Miller’s property in a marked patrol vehicle.
                                        11            56.      Upon the arrival of Sergeant Deutch, Defendant Tolle exited Mr. Miller’s
                                        12   property, approached Sergeant Deutch’s patrol vehicle, and began discussing the shooting.
                                        13            57.      During their conversation, Defendant Tolle claimed that Blu had tried to
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   attack him.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15            58.      Sergeant Deutch said that he had met Mr. Miller before, and that Mr. Miller
                                        16   was “kind of an asshole sometimes.” Defendant Tolle responded, “Especially when I shoot
                                        17   his dog he is.”
                                        18            59.      A NCSO detective arrived at Mr. Miller’s residence in an unmarked
                                        19   vehicle. Defendant Tolle approached the detective in the unmarked patrol vehicle and
                                        20   reiterated his claim that Blu had tried to attack him, stating that Blu was “snarling and
                                        21   generally trying to attack me.”
                                        22            60.      Defendant Tolle and Sergeant Deutch exhibited extreme disregard for Mr.
                                        23   Miller’s distress by joking about Blu’s death. Sergeant Deutch jokingly stated “He dead.
                                        24   That dog dead. He dead a couple ways from Sunday,” eliciting a laugh from Defendant
                                        25   Tolle.
                                        26            61.      Sergeant Deutch then told Defendant Tolle that he would need to fill out a
                                        27   use of force report and speak to his union representative and walked back toward Mr.
                                        28   Miller’s property.


                                                                                           8
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 10 of 20




                                         1              62.    The NCSO detective in the unmarked vehicle expressed incredulity that
                                         2   Defendant Tolle would have to fill out a use of force report, and Defendant Tolle responded,
                                         3   “Yeah, maybe I’ll get some time off now” and began laughing. Defendant Tolle then said,
                                         4   “This is why I can’t deal with dog lovers. It’s a dog. It’s [sic] did its job, it was protecting
                                         5   your house, I understand that, but it is what it is.”
                                         6              63.    Meanwhile, Mr. Miller asked the assembled NCSO personnel if any of
                                         7   them were going to do anything to help Blu, who was still alive and bleeding. Sergeant
                                         8   Deutch responded that he had called Animal Control. While the NCSO personnel were
                                         9   laughing and joking about shooting Blu, Mr. Miller was left watching his dog suffer.
                                        10   Animal Control Takes Blu
                                        11              64.    While Defendant Tolle was having a laugh about his anticipated
                                        12   administrative leave following his shooting of Blu, Nye County Animal Control Officer
                                        13   Levi Gregory arrived at Mr. Miller’s property.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14              65.    Mr. Miller helped Officer Gregory load Blu, who was still alive, into
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Officer Gregory’s vehicle.
                                        16              66.    Officer Gregory told Mr. Miller that he was going to take Blu to the Nye
                                        17   County Animal Shelter, and further told Mr. Miller that he was meeting a veterinarian at the
                                        18   shelter.
                                        19              67.    Upon information and belief, Officer Gregory removed Blu from the
                                        20   residence and transported him to the Nye County Animal Shelter, located at 20 Goldfinch
                                        21   Lane, Tonopah, Nevada 89049.
                                        22              68.    Sometime after Officer Gregory removed Blu from Mr. Miller’s residence,
                                        23   Blu died from the gunshot wound to his head.
                                        24              69.    Upon information and belief, Nye County Animal Control should have put
                                        25   a hold on Blu’s body pending an investigation by NCSO into Defendant Tolle’s use of
                                        26   deadly force.
                                        27              70.    Upon information and belief, the Nye County Animal Shelter failed to
                                        28   place a hold on Blu’s body.


                                                                                             9
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 11 of 20




                                         1            71.     For approximately three days after the April 10, 2017 shooting of Blu, Mr.
                                         2   Miller repeatedly contacted the Nye County Animal Shelter to determine if Blu was alive.
                                         3   After several phone calls to the shelter and to NCSO’s Internal Affairs Bureau, Mr. Miller
                                         4   learned that Blu had died and that the Nye County Animal Shelter had cremated Blu’s body.
                                         5            72.     Mr. Miller had not authorized the cremation of Blu’s body.
                                         6            73.     Nine days after Blu’s cremation, Officer Gregory traveled to Mr. Miller’s
                                         7   residence and presented Mr. Miller with what was purported to be Blu’s cremated remains.
                                         8            74.     Upon information and belief, the purported remains Officer Gregory
                                         9   presented to Mr. Miller were not Blu’s remains.
                                        10   Defendant Nye County Issues a Press Release
                                        11            75.     One June 12, 2017, NCSO issued a press release addressing Defendant
                                        12   Tolle’s April 10, 2017 shooting of Blu and the subsequent mishandling of Blu’s remains.
                                        13   (Exhibit 1.)
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14            76.     In that press release, Nye County Sheriff Sharon Wehrly stated that
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Defendant Tolle “was provided immediate remedial training prior to his return to patrol
                                        16   responsibilities to ensure his interactions with the public and their pets is appropriate”
                                        17   pending the outcome of an Internal Affairs investigation. (See Exhibit 1.) Thus, NCSO
                                        18   acknowledged through its statements and actions that it had not provided Defendant Tolle
                                        19   with adequate training regarding interacting with pet dogs.
                                        20            77.     Additionally, the June 12, 2017 press release addressed the improper
                                        21   destruction of Blu’s remains, stating that “[t]he Animal Control Officer that was responsible
                                        22   for the handling of [Blu’s] remains is on administrative leave pending the outcome of the
                                        23   investigation.” (Exhibit 1.)
                                        24   ///
                                        25   ///
                                        26   ///
                                        27   ///
                                        28   ///


                                                                                          10
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 12 of 20




                                         1                                      CAUSES OF ACTION
                                         2                                    FIRST CAUSE OF ACTION
                                         3                     VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS
                                                                     TO THE CONSTITUTION OF THE UNITED STATES
                                         4                                  PURSUANT TO 42 U.S.C. § 1983
                                                                    (BY GARY MILLER AGAINST DEFENDANT TOLLE)
                                         5
                                         6             78.     Plaintiff repeats and re-alleges Paragraphs 1 through 77 as though fully set
                                         7   forth herein.
                                         8             79.     The Fourth Amendment protects “[t]he right of the people to be secure in
                                         9   their persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.
                                        10   Const. amend. IV.
                                        11             80.     “[T]he destruction of property by state officials poses as much of a threat,
                                        12   if not more, to people's right to be ‘secure ... in their effects' as does the physical taking of
                                        13   them.” Fuller v. Vines, 36 F.3d 65, 68 (9th Cir.1994), overruled on other grounds, Robinson
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM




                                             v. Solano County,278 F.3d 1007, 1013 (9th Cir.2002) (citation omitted). “The killing of
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   [a] dog is a destruction recognized as a seizure under the Fourth Amendment” and can
                                        16   constitute a cognizable claim under § 1983. Id.
                                        17             81.     “Reasonableness is the touchstone of any seizure under the Fourth
                                        18   Amendment.” San Jose Charter of Hells Angels Motorcycle Club v. City of San Jose, 402
                                        19   F.3d 962, 975 (9th Cir. 2005). A seizure becomes unreasonable—and thus unlawful—when
                                        20   it is “more intrusive than necessary.” Florida v. Royer, 460 U.S. 491, 504, 103 S.Ct. 1319,
                                        21   75 L.Ed.2d 229 (1983)).
                                        22             82.     To determine whether the seizure of property was reasonable, courts must
                                        23   balance “the nature and quality of the intrusion on the individual's Fourth Amendment
                                        24   interests against the countervailing governmental interests at stake.” Graham v. Connor,
                                        25   490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) (citation and internal quotation
                                        26   marks omitted).
                                        27             83.     The killing of a person’s dog constitutes an unconstitutional destruction of
                                        28   property absent a sufficiently compelling governmental interest. Hells Angels, 402 F.3d at


                                                                                            11
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 13 of 20




                                         1   977.
                                         2             84.     In weighing the governmental interests involved, courts must consider,
                                         3   inter alia, (1) the severity of the crime at issue, (2) whether the suspect poses an immediate
                                         4   threat to the safety of the officers or others, and (3) whether he is actively resisting arrest or
                                         5   attempting to evade arrest by flight. Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir. 1994).
                                         6             85.     Moreover, the Fourth Amendment “forbids the killing of a person’s dog,
                                         7   or the destruction of a person's property, when that destruction is unnecessary—i.e., when
                                         8   less intrusive, or less destructive, alternatives exist.” Hells Angels, 402 F.3d at 977-78.
                                         9             86.     Defendant Tolle acted under color of law, and his actions violated
                                        10   Plaintiff’s right against an unreasonable search and seizure as guaranteed by the Fourth
                                        11   Amendment. The Due Process Clause of the Fourteenth Amendment of the U.S.
                                        12   Constitution incorporates the Fourth Amendment, protecting the right of an individual to be
                                        13   free from unreasonable searches and seizures of their property by agents of state and local
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   governments.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15             87.     Plaintiff’s rights were, or should have been, known to Defendant Tolle.
                                        16             88.     Defendant Tolle’s shooting and killing of Mr. Miller’s pet dog Blu was per
                                        17   se unreasonable because exigent circumstances did not exist, and his shooting of Blu was
                                        18   not the least destructive alternative. The callous nature of the shooting and disregard for
                                        19   Blu’s life was reflected in Defendant Tolle’s attitude and comments.
                                        20             89.     As a result of the above-described act of killing his pet dog Blu, Plaintiff
                                        21   Miller was deprived of rights and immunities secured to him under the Constitution of and
                                        22   laws of the United States including, but not limited to, his rights under the Fourth and
                                        23   Fourteenth Amendments to be secure in his person, the execution of his animals, to be free
                                        24   from the use of deadly force, to be free from punishment without due process, and to equal
                                        25   protection of the laws.
                                        26             90.     As a direct and proximate cause of Defendant Tolle’s violations of the
                                        27   Fourth Amendment, Plaintiff Miller has suffered, is suffering, and will continue to suffer
                                        28   damages in an amount subject to proof, and he is entitled to: declaratory relief against


                                                                                             12
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 14 of 20




                                         1   Defendant; attorneys’ fees and costs from Defendant; and monetary, compensatory, and
                                         2   punitive damages from Defendant.
                                         3                                 SECOND CAUSE OF ACTION
                                                             VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS
                                         4                         TO THE CONSTITUTION OF THE UNITED STATES
                                         5                                PURSUANT TO 42 U.S.C. § 1983
                                                               (BY GARY MILLER AGAINST DEFENDANT NYE COUNTY)
                                         6
                                                      91.     Plaintiff repeats and re-alleges Paragraphs 1 through 90 as though fully set
                                         7
                                             forth herein.
                                         8
                                                      92.     The failure of Defendant Nye County provide adequate training and
                                         9
                                             supervision regarding the lawful use of an officer’s service weapon on dogs amounts to
                                        10
                                             deliberate indifference to the safety and Fourth and Fourteenth Amendment rights of the
                                        11
                                             citizens of the Nye County.
                                        12
                                                      93.     The unnecessary shooting and killing of Blu reflects inadequate training
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                             and supervision. Defendant Nye County is liable because at all relevant times, the entity is
                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                             responsible for making and enforcing constitutional policies with respect to officer
                                        15
                                             interactions with citizens in Nye County and it failed to do, as evidenced by the fact that
                                        16
                                             NCSO found it was necessary to provide Defendant Tolle with remedial training after his
                                        17
                                             April 10, 2017 shooting of Blu.
                                        18
                                                      94.     As a direct and proximate cause of Defendant Nye County’s deliberate
                                        19
                                             indifference to the safety and constitutional rights of citizens, Plaintiff has suffered, is
                                        20
                                             suffering, and will continue to suffer damages in an amount subject to proof, and Plaintiff
                                        21
                                             is entitled to: declaratory relief against all Defendant Nye County as well as its officers;
                                        22
                                             attorneys’ fees and costs from Defendant; and monetary, compensatory, and punitive
                                        23
                                             damages from Defendant Nye County.
                                        24
                                             ///
                                        25
                                             ///
                                        26
                                             ///
                                        27
                                             ///
                                        28


                                                                                          13
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 15 of 20



                                                                              THIRD CAUSE OF ACTION
                                         1
                                                                                    NEGLIGENCE
                                         2                                 UNDER NEV. REV. STAT. § 41.0337
                                                                   (BY GARY MILLER AGAINST DEFENDANT NYE COUNTY)
                                         3
                                         4             95.       Plaintiff repeats and re-alleges Paragraphs 1 through 93 as though fully set
                                         5   forth herein.
                                         6             96.       Defendant Nye County, as the political subdivision of the state responsible
                                         7   for the operations of the Nye County Animal Shelter, has a duty under Nevada law to
                                         8   properly handle the remains of pet dogs in its possession, custody, or control.
                                         9             97.       Defendant Nye County violated this duty when it destroyed the remains of
                                        10   Plaintiff Miller’s deceased pet dog, Blu by cremating Blu’s remains without Plaintiff
                                        11   Miller’s knowledge or consent.
                                        12             98.       Defendant Nye County also violated this duty when it misplaced, lost, or
                                        13   destroyed Blu’s cremated remains.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM




                                                       99.       Defendant Nye County’s breach of this duty inflicted severe emotional
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   distress upon Plaintiff Miller.
                                        16             100.      As a result of this breach, Plaintiff has suffered, is suffering, and will
                                        17   continue to suffer damages in an amount subject to proof, and Plaintiff is entitled to:
                                        18   declaratory relief against Defendant Nye County; attorneys’ fees and costs from Defendant
                                        19   Nye County; and monetary, compensatory, and punitive damages from Defendant Nye
                                        20   County.
                                                                             FOURTH CAUSE OF ACTION
                                        21
                                                                                    NEGLIGENCE
                                        22                                 UNDER NEV. REV. STAT. § 41.0336
                                                                      (BY GARY MILLER AGAINST ALL DEFENDANTS)
                                        23
                                        24             101.      Plaintiff repeats and re-alleges Paragraphs 1 through 100 as though fully
                                        25   set forth herein.
                                        26             102.      Defendant Nye County and Defendant Tolle have a duty under Nevada law
                                        27   to perform warrantless entries into private property in a reasonable manner that does not
                                        28   lead to the unnecessary death of pet animals.


                                                                                             14
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 16 of 20




                                         1             103.      Defendants’ breach of this duty inflicted severe emotional distress upon
                                         2   Plaintiff Miller.
                                         3             104.      Defendant Nye County is liable because Defendant Tolle was at all
                                         4   relevant times in the employ of Defendant Nye County, and Defendant Nye County is
                                         5   responsible for its deputies’ conduct. Defendant Tolle was not acting independently,
                                         6   committed the wrongful acts during the course of his official duties as an NCSO deputy,
                                         7   and such actions were reasonably foreseeable where Nye County routinely responds to calls
                                         8   for service at private residences where pet dogs are present.
                                         9             105.      As a result of this breach, Plaintiff has suffered, is suffering, and will
                                        10   continue to suffer damages in an amount subject to proof, and Plaintiff is entitled to:
                                        11   declaratory relief against all Defendants; attorneys’ fees and costs from Defendants; and
                                        12   monetary, compensatory, and punitive damages from Defendants.
                                        13
                                                                               FIFTH CAUSE OF ACTION
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14                          NEGLIGENT TRAINING, SUPERVISION, AND RETENTION
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                                            UNDER NEV. REV. STAT. § 41.130
                                        15                         (BY GARY MILLER AGAINST DEFENDANT NYE COUNTY)
                                        16
                                                       106.      Plaintiff repeats and re-alleges Paragraphs 1 through 105 as though fully
                                        17
                                             set forth herein.
                                        18
                                                      107.       Defendant Nye County owed a duty to persons such as the Plaintiff to use
                                        19
                                             reasonable care in the training, supervision, and retention of their employees to make sure
                                        20
                                             that their employees are fit for their positions by implementing policies and procedures
                                        21
                                             designed to prevent wrongful acts by their employees, such as those committed by
                                        22
                                             Defendant Tolle against Plaintiff.
                                        23
                                                      108.       Defendants breached this duty by allowing Defendant Tolle to interact with
                                        24
                                             members of the public and their pet dogs without adequate training on the proper use of
                                        25
                                             force against pet dogs.
                                        26
                                                      109.       Defendant Nye County is liable because at all relevant times, Defendant
                                        27
                                             Tolle was in the employ of NCSO, which is responsible for its officers’ conduct. Defendant
                                        28


                                                                                            15
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 17 of 20




                                         1   Tolle was not acting independently, committed the wrongful acts during the course of his
                                         2   official duties as a police officer, and such actions were reasonably foreseeable considering
                                         3   the nature and scope of his employment as a police officer.
                                         4             110.     As a result of these breaches, Plaintiff has suffered, is suffering, and will
                                         5   continue to suffer damages in an amount subject to proof, and Plaintiff is entitled to:
                                         6   declaratory relief against Defendant Nye County; attorneys’ fees and costs from Defendant
                                         7   Nye County; and monetary, compensatory, and punitive damages from Defendant Nye
                                         8   County.
                                                                          SIXTH CAUSE OF ACTION
                                         9
                                                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS UNDER NEV. REV. STAT. § 41.130
                                        10                      (BY GARY MILLER AGAINST ALL DEFENDANTS)

                                        11
                                                         111.          Plaintiff repeats and re-alleges Paragraphs 1 through 110 as though
                                        12
                                             fully set forth herein.
                                        13
                                                         112.   Defendants intentionally caused Plaintiff to suffer severe emotional
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                             distress, as evidenced by their outrageous and unreasonable conduct of shooting Plaintiff’s
                                        15
                                             dog when no exigent circumstance existed. Defendant Tolle conducted himself with
                                        16
                                             reckless disregard for inflicting emotional distress on Plaintiff.
                                        17
                                                         113.   Defendant Tolle intentionally caused Plaintiff to suffer severe emotional
                                        18
                                             distress, as evidenced by his outrageous and unreasonable conduct of shooting Plaintiff’s
                                        19
                                             dog when no exigent circumstances existed, and without attempting to use less lethal forms
                                        20
                                             of force.
                                        21
                                                         114.   Defendant Nye County is liable because Defendant Tolle was at all
                                        22
                                             relevant times in the employ of Nye County and it is responsible for Defendant Tolle’s
                                        23
                                             conduct. Defendant Tolle was not acting independently, committed the wrongful acts during
                                        24
                                             the course of his official duties as an NCSO deputy, and such actions were reasonably
                                        25
                                             foreseeable where Defendant Nye County routinely sends its deputies to respond to calls for
                                        26
                                             service at residences where pet dogs are present.
                                        27
                                                         115.   80.    As a result of this breach, Plaintiff has suffered, is suffering, and
                                        28
                                             will continue to suffer damages in an amount subject to proof, and Plaintiff is entitled to:


                                                                                            16
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 18 of 20




                                         1   declaratory relief against all Defendants; attorneys’ fees and costs from all Defendants; and
                                         2   monetary, compensatory, and punitive damages from Defendants.
                                         3
                                                                         SEVENTH CAUSE OF ACTION
                                         4       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS UNDER NEV. REV. STAT. § 41.130
                                                                (BY GARY MILLER AGAINST ALL DEFENDANTS)
                                         5
                                                       116.      Plaintiff repeats and re-alleges Paragraphs 1 through 115 as though fully
                                         6
                                             set forth herein.
                                         7
                                                       117.      Defendant Tolle owed Plaintiff a duty to not shoot his pet dog when there
                                         8
                                             were no exigent circumstances, and breached that duty by shooting his pet dog, Blu.
                                         9
                                                       118.      Defendant Tolle’s breach of this duty inflicted severe, physical emotional
                                        10
                                             distress upon Plaintiff Miller.
                                        11
                                                       119.      Defendant Nye County is liable because Defendant Tolle was at all
                                        12
                                             relevant times in the employ of Defendant Nye County, and Defendant Nye County is
                                        13
                                             responsible for its deputies’ conduct. Defendant Tolle was not acting independently,
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                             committed the wrongful acts during the course of his official duties as an NCSO deputy,
                                        15
                                             and such actions were reasonably foreseeable where Defendant Nye County routinely sends
                                        16
                                             its deputies to respond to calls for service at residences where pet dogs are present.
                                        17
                                                       120.      As a result of this breach, Plaintiff has suffered, is suffering, and will
                                        18
                                             continue to suffer damages in an amount subject to proof, and Plaintiff is entitled to:
                                        19
                                             declaratory relief against all Defendants; attorneys’ fees and costs from Defendants; and
                                        20
                                             monetary, compensatory, and punitive damages from Defendants.
                                        21
                                                                              EIGHTH CAUSE OF ACTION
                                        22                                          CONVERSION
                                                                      (BY GARY MILLER AGAINST ALL DEFENDANTS)
                                        23
                                        24             121.      Plaintiff repeats and re-alleges Paragraphs 1 through 120 as though fully
                                        25   set forth herein.
                                        26             122.      Defendant Nye County exercised the act of dominion wrongfully over
                                        27   Plaintiff’s property, his dog Blu, when it not only removed Blu from Plaintiff’s premises
                                        28   but also then cremated Blu’s body.


                                                                                            17
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 19 of 20




                                         1             123.   Defendant Nye County’s act of refusing to release Blu’s body and then
                                         2   cremating Blu’s body against Plaintiff’s request was in derogation of or in defiance of
                                         3   Plaintiff’s rights to Blu’s body, his property.
                                         4             124.   As set forth in paragraphs 1 through 123 above, Defendant Nye County has
                                         5   engaged in tortious or unlawful conduct that cannot be justified or excused in law.
                                         6             125.   As a result of these breaches, Plaintiff has suffered, is suffering, and will
                                         7   continue to suffer damages in an amount subject to proof, and Plaintiff is entitled to:
                                         8   declaratory relief against Defendant Nye County; attorneys’ fees and costs from Defendant
                                         9   Nye County; and monetary, compensatory, and punitive damages from Defendant Nye
                                        10   County.
                                        11                                     PRAYER FOR RELIEF
                                        12         WHEREFORE, Plaintiff respectfully prays as follows:
                                        13                   For a trial by jury on all issues;
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14                   For declaratory relief;
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                   For monetary, compensatory, and punitive damages allowable under law
                                        16   in an amount to which the Plaintiff is found to be entitled;
                                        17                   For an additional amount to account for additional taxes Plaintiff may be
                                        18   called upon to pay in relation to awards made herein;
                                        19                   Attorneys’ fees and costs incurred herein pursuant to 42 U.S.C. § 1988 and
                                        20   all applicable statutory authority; and
                                        21                   Entry of such other and further relief the Court deems just and proper.
                                        22   ///
                                        23   ///
                                        24   ///
                                        25   ///
                                        26   ///
                                        27   ///
                                        28   ///


                                                                                               18
                                             Case 2:19-cv-00601-JAD-DJA Document 14-1 Filed 09/24/19 Page 20 of 20



                                                                         DEMAND FOR JURY TRIAL
                                         1
                                         2           Plaintiff hereby demands a jury trial on all causes of action.

                                         3           RESPECTFULLY SUBMITTED this the 24th day of September, 2019.
                                         4
                                                                            /s/ Margaret A. McLetchie
                                         5                                  Margaret A. McLetchie, Nevada Bar No. 10931
                                                                            Alina M. Shell, Nevada Bar No. 11711
                                         6                                  MCLETCHIE LAW
                                         7                                  701 East Bridger Ave., Suite 520
                                                                            Las Vegas, NV 89101
                                         8                                  Telephone: (702) 728-5300
                                                                            Facsimile: (702) 425-8220
                                         9                                  Email: maggie@nvlitigation.com
                                        10
                                                                            Jennifer L. Braster, Nevada Bar No. 9982
                                        11                                  NAYLOR & BRASTER
                                                                            1050 Indigo Drive, Suite 200
                                        12                                  Las Vegas, NV 89145
                                        13                                  Telephone: (702) 420-7000
                                                                            Facsimile: (702) 420-7001
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14                                  Email: jbraster@nblawnv.com
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                                  Counsel for Plaintiff, Gary Miller
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                         19
